Citation Nr: 1244185	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to February 2, 2009; in excess of 20 percent for the period from February 2, 2009, to December 8, 2010; and in excess of 40 percent for the period beginning December 9, 2010; for Raynaud's syndrome.  

3.  Entitlement to an initial compensable disability rating for the period prior to October 26, 2010, and to a disability rating in excess of 10 percent for the period beginning October 26, 2010, for a right shoulder disability.  

4.  Entitlement to an initial compensable disability rating for sinusitis.

5.  Entitlement to an initial compensable disability rating for bilateral hydroceles.

6.  Entitlement to an initial compensable disability rating for inguinal hernia surgical repair residual scars.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1986 until his retirement in September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the VA RO in Denver, Colorado.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

A review of the record shows that the Veteran submitted a timely notice of disagreement with the disability ratings assigned in the January 2007 rating decision for a left little finger disability, hemorrhoids, temporomandibular joint dysfunction, and tension headaches.  The Veteran was issued a Statement of the Case with respect to these issues in November 2008.  However, in his December 2008 substantive appeal, the Veteran specifically limited his appeal to the issues of entitlement to service connection for a right thumb disability and of entitlement to increased disability ratings for Raynaud's syndrome, a right shoulder disability, sinusitis, bilateral hydroceles, and inguinal hernia surgical repair residual scars.  Therefore, the Board has limited its consideration accordingly.  

The issues of entitlement to service connection for a right thumb disability and of entitlement to an increased disability rating for sinusitis are addressed in the REMAND following the ORDER section of this decision.  


FINDINGS OF FACT

1.  At his August 16, 2012, Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for the period prior to February 2, 2009; in excess of 20 percent for the period from February 2, 2009, to December 8, 2010; and in excess of 40 percent for the period beginning December 9, 2010; for Raynaud's syndrome, the Veteran withdrew this appeal.

2.  For the period prior to October 26, 2010, the Veteran's right shoulder disability was manifested by limitation of flexion to, at worst, 147 degrees; and limitation of abduction to, at worst, 148 degrees; and was not productive of X-ray evidence of arthritis with painful motion, limitation of right arm motion to shoulder level or worse, ankylosis, malunion of the humerous, recurrent dislocations of the scapulohumeral joint, or impairment of the clavicle or the scapula.

3.  For the period beginning October 26, 2010, the Veteran's right shoulder disability has been manifested by limitation of flexion to, at worst, 90 degrees; limitation of abduction to, at worst, 95 degrees; tenderness to palpation posteriorly; and objective evidence of pain on motion; and was not productive of limitation of right arm motion to midway between side and shoulder level or worse, ankylosis, malunion of the humerous, or recurrent dislocations of the scapulohumeral joint.

4.  The Veteran's bilateral hydroceles are manifested by objective evidence of swelling in the left inguinal area, occasional pain, and the need for the use of supportive type underwear to help alleviate his symptoms; but have not been productive of symptoms akin to having small recurrent postoperative or unoperated irremediable inguinal hernias that are not well supported by truss, or not readily reducible; or having large, recurrent postoperative inguinal hernias that are not well supported under ordinary conditions and are not readily reducible, when considered operable.

5.  The Veteran's inguinal hernia surgical repair scars are not deep, they do not cause limited motion, they are not unstable, they are not tender or painful to palpation, and they do not cause limitation of groin function.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for the period prior to February 2, 2009; in excess of 20 percent for the period from February 2, 2009, to December 8, 2010; and in excess of 40 percent for the period beginning December 9, 2010; for Raynaud's syndrome by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).

2.  The criteria for an initial compensable disability rating for the period prior to October 26, 2010, for a right shoulder disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5201 (2012).  

3.  The criteria for a 20 percent disability rating, but not higher, for the period beginning October 26, 2010, for a right shoulder disability have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5201 (2012).

4.  The criteria for a 10 percent disability rating, but not higher, for bilateral hydroceles have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7338 (2012).

5.  The criteria for a compensable disability rating for inguinal hernia surgical repair residual scars have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Shoulder Disability 

Bursitis will be rated on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's right shoulder acromioclavicular arthritis is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Bilateral Hydroceles

There is no specific diagnostic code used to evaluate hydroceles.  Currently, the Veteran's bilateral hydroceles are rated under Diagnostic Code 7525, pertaining to chronic epididymo-orchitis.  This diagnostic code instructs that the disability should be rated as urinary tract infections.  A noncompensable disability rating is warranted for such infections that are productive of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent disability rating is warranted for urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted for recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115b.

However, as the Veteran does not experience recurrent urinary tract infections as a result of his bilateral hydroceles, the Board finds that the Veteran's symptoms would be more appropriately be contemplated by 38 C.F.R. § 4.114, Diagnostic Code 7338, which pertains to inguinal hernias.  Under this code, a noncompensable disability rating is warranted for inguinal hernias that are small, reducible, or without true hernia protrusion.  A noncompensable disability rating is also warranted for inguinal hernias that are not operated, but remediable.  A 10 percent disability rating is warranted for postoperative inguinal hernias that are recurrent, readily reducible, and well supported by a truss or belt.  A 30 percent disability rating is warranted for small recurrent postoperative or unoperated irremediable inguinal hernias that are not well supported by truss, or not readily reducible.  A maximum 60 percent disability rating is warranted for large, recurrent postoperative inguinal hernias that are not well supported under ordinary conditions and are not readily reducible, when considered operable.  

The note following Diagnostic Code 7338 provides that a 10 percent disability rating it to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated and 10 percent, only, added for the second hernia, if the latter is of a compensable degree.

Inguinal Hernia Repair Residual Surgical Scars

The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in May 2006.

Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Dismissal

The record reflects that the Veteran filed a timely notice of disagreement with November 2008 Decision Review Officer (DRO) decision, which granted entitlement to service connection for Raynaud's syndrome with an evaluation of 10 percent.  In September 2009, the Veteran perfected his appeal with respect to this issue with the submission of a timely Substantive Appeal following the statement of the case.  

At his August 2012 Board hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for the period prior to February 2, 2009; in excess of 20 percent for the period from February 2, 2009, to December 8, 2010; and in excess of 40 percent for the period beginning December 9, 2010; for Raynaud's syndrome.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.

Disability Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

a. Evaluation of Right Shoulder Disability

In May 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported experiencing intermittent right shoulder pain since 1993.  He reported that he had no history of trauma to the right shoulder.  The Veteran reported that he played tennis and racquetball every month without interference from his right shoulder.

Upon physical examination, there was no swelling or edema.  There was no crepitus and muscle power of the right deltoid was normal.  Right shoulder range of motion measurements were as follows: normal abduction to 180 degrees, normal adduction to 40 degrees, normal flexion to 180 degrees, normal extension to 25 degrees, normal internal rotation to 90 degrees, and normal external rotation to 90 degrees.  The examiner noted that there was no limited motion, painful motion, weakness, lack of endurance, or lack of coordination upon examination of the right shoulder.  The examiner diagnosed very mild right shoulder bursitis, subdeltoid and subclinical.  

In February 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced pain in his right shoulder upon lifting his right arm to shoulder level or higher.  He reported that the pain increased whenever he had to keep his arm raised for extended periods.  He reported that once the pain developed, it would last anywhere from seconds to a couple of days depending on how long and how much activity he had done with his right arm raised above shoulder height.  The Veteran reported that his right shoulder pain was relieved by putting his arm down and taking Naprosyn.  The Veteran reported that as a result of his right shoulder pain, he was forced to rely more on his left arm and hand while working, but otherwise, the right shoulder disability did not have an effect on his duties as an optometrist.  He reported that he was still able to play tennis and racquetball, but that he had to avoid taking overhead shots.

Upon physical examination, the right shoulder had normal and symmetrical musculature when compared to the left.  There was no swelling, redness, or tenderness.  Right shoulder range of motion measurements were as follows: abduction to 148 degrees, forward flexion to 147 degrees, external rotation to 90 degrees, and internal rotation to 75 degrees.  There was no observed manifestation of pain with right shoulder range of motion testing, initially or after repetition.  There was no additional limitation of motion following repetition.  There was no weakness, fatigability, incoordination, or lack of endurance of the right shoulder upon repetition.  The examiner diagnosed right shoulder impingement.  

In December 2010, the Veteran was afforded another examination of his right shoulder.  At that time, the Veteran reported experiencing right shoulder pain on a daily basis that was a 0-1 out of 10 in intensity if he did not move his shoulder.  He reported that he experienced right shoulder pain that was a 7-8 out of 10 in intensity with shoulder movement.  He reported that the pain would normally resolve when he quit the movement.  The Veteran reported experiencing right shoulder stiffness and tenderness, but denied right shoulder weakness, deformity, instability, locking, subluxation, dislocation, swelling, heat, redness, or drainage.  The Veteran reported that he was not currently taking any medication for his right shoulder disability.  The Veteran reported that he experienced painful flare-ups on a monthly basis where the pain would increase to a 7-8 out of 10 in intensity for one or two days and then decrease to a 4 out of 10 in intensity for approximately a week before going back to baseline.  He reported that the flare-ups were caused by activity.  The Veteran reported that he wore an arm sling during flare-ups, but denied a history of hospitalizations, surgery, or inflammatory arthritis.  The Veteran reported that he did not miss work as a result of his right shoulder disability, but that he had been forced to stop playing tennis and racquetball as a result of the disability.  He reported that his right shoulder disability limited him in his ability to exercise and in performing tasks which required overhead arm motions.

Upon physical examination, there was tenderness to palpation posteriorly with objective evidence of pain in the right shoulder.  There was no effusion, instability, redness, heat, abnormal movement, guarding, deformity, malalignment, drainage, or weakness.  Right shoulder range of motion measurements were as follows: forward flexion to 145 degrees with objective evidence of pain, abduction to 95 degrees with objective evidence of pain, external rotation to 90 degrees, and internal rotation to 60 degrees.  There was no additional functional limitation after repetition.  The examiner diagnosed right shoulder impingement syndrome and bursitis.  

A review of the record shows that the Veteran receives fairly regular medical treatment from private providers for various disabilities.  A review of the private treatment notes of record shows that in October 2010, the Veteran was seen for complaints of right shoulder pain.  He reported that the pain had been ongoing for several months, but that he had not received any treatment for it and generally just took Advil for relief.  He reported that he experienced overhead pain and shoulder pain at night.  Upon physical examination, appearance of the right shoulder did not reveal asymmetry, ecchymosis, deformity, or atrophy.  The Veteran had full range of motion of the right shoulder with pain at 90 degrees of forward flexion.  X-rays of the right shoulder revealed small type II acriomion.  The examiner diagnosed right shoulder impingement.  It was noted that the Veteran was being referred to physical therapy.  There is no other evidence of private treatment for the Veteran's right shoulder disability of record.

The Veteran also receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran has received treatment at the VA Medical Center for a right shoulder disability.

The Board finds that the Veteran is not entitled to a compensable disability rating for his right shoulder disability for the period prior to October 26, 2010.  In this regard, at his May 2006 VA examination, the Veteran had full range of motion (180 degrees) and at his February 2009 VA examination his right shoulder abduction was only limited to 148 degrees.  At his February 2009 VA examination, the Veteran reported that he experienced pain with overhead motion of his right shoulder that increased in severity with activity.  However, there no indication from the examination report that the Veteran ever demonstrated right shoulder abduction of less than 148 degrees.  In fact, the examiner even reported that the Veteran did not have any increased functional limitation after repetition.  In sum, there is no indication from the record that the Veteran has right shoulder range of motion limited to shoulder level for the period prior to October 26, 2010.  Therefore, a compensable disability rating for a right shoulder disability prior to October 26, 2010, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201.

The Board finds that the Veteran is entitled to a disability rating of 20 percent, but not higher, for a right shoulder disability for the period beginning October 26, 2010, the first evidence of record indicating that the Veteran's right shoulder disability had increased in severity to the point where his range of motion was noticeably limited upon objective testing.  In this regard, the Board notes that at his October 26, 2010, private medical appointment, the Veteran was noted to full range of motion, but that he experienced pain on flexion beginning at 90 degrees.  The Board notes that 90 degrees represents shoulder level and painful motion is not considered to be functional motion.  Additionally, at his December 2010 VA examination, the Veteran was reported to have right shoulder abduction to 95 degrees.  This more closely approximates the criteria for a 20 percent disability rating than that required for a noncompensable disability rating.  Therefore, a 20 percent disability rating is warranted for the period beginning October 26, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201. 

Consideration has been given to assigning a higher disability rating for this period.  However, there is no indication from the record that the Veteran has ever experienced right shoulder range of motion limited to midway between side and shoulder level or worse.  Therefore, a higher disability rating is not warranted for the period beginning October 26, 2010.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201.  

Consideration has been given to rating the disability under Diagnostic Code 5200. However, while the Veteran has limitation of motion, there is no evidence of record indicating that the Veteran has right shoulder ankylosis.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate for any period on appeal.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion of the humerus or recurrent dislocations of the scapulohumeral joint.  Therefore, an evaluation under Diagnostic Code 5202 would not be appropriate for any period on appeal.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  Therefore, an evaluation under Diagnostic Code 5203 would not be appropriate for any period on appeal.  38 C.F.R. § 4.71a.

b. Evaluation of Bilateral Hydroceles

In May 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced left groin discomfort whenever he stood for long periods of time and when he exercised.  He reported that he also experienced swelling in his left groin and pain whenever he engaged in running.  The Veteran underwent an ultrasound and was found to have a small bilateral hydrocele.  The examiner diagnosed hydrocele.

In February 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had a mass present in the left groin area that caused him pain when standing for too long.  He reported that he experienced pain at the site of the mass five or six times per year and that he took Motrin for the pain.  He reported that three or four times a year, he experienced swelling and pain in his testicular area.  He reported that the pain would usually last for about an hour and that he did not use anything for treatment of the pain.  The Veteran reported that he wore supportive-type underwear for support and that he would occasionally need to sit down and take a break at work as a result of the occasional swelling and pain in the left groin area.    

Upon physical examination, the Veteran was found to have a 1 1/4 inches round, rubbery mass consistent with a lipoma in his left groin area.  There was no herniation present, bilaterally.  The mass in the left groin was not reducible and was not tender.  The scrotum was of normal size and the testicles were normal.  The examiner reported that a hydrocele in the epididymal area or scrotal structures could not be felt definitively, but that a scrotal ultrasound would be completed.  The examiner diagnosed a persistent lipoma mass in the left groin area.  

In February 2009, the Veteran was afforded a testicular ultrasound.  The ultrasound revealed minimal paratesticular fluid or hydroceles, bilaterally.  The study was otherwise unremarkable.  

In February 2009, the Veteran was sent for a left inguinal ultrasound by a private provider.  The ultrasound revealed a large fatty hernia or lipoma of the left inguinal canal.  A computed tomography (CT) scan was recommended for better evaluation.  There is no indication from the record that the Veteran was afforded the recommended CT scan.

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced swelling in his left inguinal area.  He reported that he experienced pain that was a 3-5 out of 10 in intensity on a daily basis in the left inguinal area.  The Veteran reported that he experienced painful flare-ups of his left inguinal pain every couple of months, at which time, the pain would increase to an 8-10 out of 10 in intensity.  He reported that the pain would usually last approximately one day.  The Veteran denied any history of renal dysfunction, lethargy, weakness, anorexia, abnormal urine stream, dysuria, incontinence, any need for catheterization, dilation, or drainage procedures.  The Veteran denied experiencing recurrent urinary tract infections, bladder stones, acute nephritis, or surgeries or hospitalizations relative to his urinary tract.  The Veteran denied erectile dysfunction.  The Veteran reported that because of the swelling in his left inguinal area, he wore supportive underwear.       

Upon physical examination, the Veteran was found to have an area of swelling with tenderness in the medial aspect of the inguinal canal.  The area did not transilluminate.  The mass was mildly tender to palpation, but palpation of the inguinal canals was normal.  The examiner diagnosed bilateral hydrocele.

As noted above, the Veteran receives treatment from both the VA Medical Center and private providers for various disabilities, to specifically include left groin swelling and pain.  A review of the treatment notes of record shows that the Veteran has reported pain and swelling in his left inguinal area and reported that he wore supportive underwear to help with his symptoms.     

The Board finds that the Veteran is entitled to a disability rating of 10 percent, but not higher, for bilateral hydroceles.  In this regard, the Board notes that the Veteran experiences occasional swelling and pain in his left inguinal area that was often precipitated by exercise or standing for long periods.  The Veteran has also been found to have hydroceles on ultrasound and objective evidence of swelling in his left inguinal area at his VA examinations.  Additionally, the Veteran wears supportive type underwear to help alleviate his symptoms.  Therefore, the Board finds that these symptoms more nearly approximate those contemplated by the 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

Consideration has been given to assigning a higher disability rating, however, there is no evidence of record that the Veteran experiences symptoms of his bilateral hydroceles which are akin to having small recurrent postoperative or unoperated irremediable inguinal hernias that are not well supported by truss, or not readily reducible or symptoms akin to having large, recurrent postoperative inguinal hernias that are not well supported under ordinary conditions and are not readily reducible, when considered operable.  In fact, as noted above, the Veteran only experiences occasional swelling and has indicated that his symptoms are usually relieved with rest, medication, and the use of supportive underwear.  Therefore, a higher disability rating for bilateral hydroceles is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




c. Evaluation of Inguinal Hernia Repair Residual Surgical Scar

In May 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that in November 1987 he underwent a right inguinal hernia repair and in March 1988 he underwent a left inguinal hernia repair.  Upon physical examination, the Veteran was found to have a 4 inch by 1/2 centimeter (cm) scar on both his right groin and his left groin.  The scars were well healed, lighter in complexion, were not tender to palpation, and were not adherent to underlying tissue.  

In February 2009, the Veteran was afforded another VA examination. A t that time, the Veteran reported that he had not received treatment for residuals of his inguinal hernia repairs since his last VA examination.  He reported that he continued to experience left groin pain near his incision site, but indicated that it was a result of a mass present in that area.  Upon physical examination, the Veteran was found to have bilateral herniorrhaphy scars in his groin.  The scars were each 4 inches long and 1/8 inch wide.  The scars were without redness, tenderness, elevation, depression, soft tissue loss, adhesions, or instability.  They did not affect joint function.  

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran denied any complaints relative to his inguinal hernia surgical repair residual scars.  He denied experiencing any pain, skin breakdown, or other problems as a result of the scars.  Upon physical examination, the Veteran was found to have a 7 cm by 2 millimeter (mm) scar above the right inguinal area and a 6 cm by 2 mm scar above his left inguinal area.  Both scars were without erythema, heat, drainage, swelling, tenderness, abnormal color or texture, underlying soft tissue loss, or abdominal wall motion relative to the scars.  

There is no indication from the post-service treatment notes of record, from both private facilities and the VA Medical Center, that the Veteran receives any treatment for problems with his inguinal hernia surgical repair residual scars.  

The Board finds that the Veteran is not entitled to a compensable disability rating for his inguinal hernia surgical repair residual scars.  In this regard, the Board notes that there is no objective evidence that the scars are painful or tender.  Additionally, there is no evidence indicating that the scars are deep, unstable, cause limitation of motion, or cause limitation of groin function.   38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his right shoulder disability, bilateral hydroceles, or inguinal hernia surgical repair residual scars.  Additionally, the Veteran continues to work as an optometrist.  In sum, there is no indication that the average industrial impairment from the disabilities would be to such a degree as to warrant the assignment of a higher disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

The appeal of entitlement to an initial disability rating in excess of 10 percent for the period prior to February 2, 2009; in excess of 20 percent for the period from February 2, 2009, to December 8, 2010; and in excess of 40 percent for the period beginning December 9, 2010; for Raynaud's syndrome is dismissed.

Entitlement to a compensable disability rating for service-connected right shoulder disability prior to October 26, 2010 is denied; a 20 percent disability rating for the right shoulder disability beginning October 26, 2010, is granted and is subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's bilateral hydroceles warrant a 10 percent disability rating, the benefit sought on appeal is granted to this extent and is subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable disability rating for inguinal hernia surgical repair residual scars is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for a right thumb disability, the Board notes that a review of the STRs shows that the Veteran reported a right thumb disability during active service and it was noted on his May 2006 separation examination report that he had right thumb nerve damage.  

A review of the record shows that the Veteran was afforded a VA examination in May 2006.  At that time, the Veteran reported that he experienced right thumb soreness.  The Board notes that there were no imaging studies of the Veteran's right thumb conducted in conjunction with his VA examination.  Based on the history reported by the Veteran and a physical examination of the right thumb, the examiner noted that there was no diagnosis of a right thumb disability.  

The Board notes that since the Veteran reported chronic right thumb pain and imaging studies were not conducted at the VA examination, this examination is considered to be incomplete and as such, is inadequate for adjudication purposes.  

Therefore, the Veteran should be afforded a new VA examination in order to determine the nature and etiology of any currently present right thumb disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for sinusitis, the Board notes that at his August 2012 Board hearing, the Veteran reported that his sinusitis had continued to get worse and that he had been seeking medical treatment for such since his last VA examination, to include taking prescribed antibiotics.  A review of the record shows that the Veteran's most recent VA examination for his sinusitis was in December 2010.  

The fact that the Veteran has sought recent treatment for his sinusitis and has required the use of antibiotics is an indication that the Veteran's sinusitis may have increased in severity since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service-connected sinusitis.  

Additionally, current treatment notes should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right thumb disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed, to specifically include the appropriate imaging studies.  

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion with regard to any currently present right thumb disability as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the Veteran's active service, to specifically include the right thumb nerve damage noted on his May 2006 separation examination report. 

The supporting rationale for all opinions expressed must be provided.

4. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected sinusitis.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5. The RO or the AMC should confirm that any examination reports and medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


